STONE, J. —
In inquiries of fact, dependent on circumstantial evidence for their solution, no certain rule can be laid down, which will define, with unerring accuracy, what collateral facts and circumstances are sufficiently proximate to justify their admission in evidence. Human transactions are too varied to admit of such clear declaration of the rule. Whatever tends to shed light on the main inquiry, and does not withdraw attention from such main inquiry, by obtruding upon the minds of the jury matters which are foreign, or of questionable pertinency, is, as a general rule, admissible evi*233dence. On the other hand, undue multiplication of the issues is to be steadily guarded against, as tending to divert the minds of jurors from the main issue. — See Campbell v. State, 23 Ala. 44.
In the present case, there seems to have been no dispute that the defendant perpetrated the homicide charged against him. Justification or extenuation were the questions before the jury. As a general rule, no man is justified in taking the life of another, unless there appears to him to be present, imminent peril of life, or of grievous bodily harm, from which there is no other reasonable mode of escape. So, no homicide is mitigated to manslaughter, unless the act is traceable to blood suddenly maddened and heated beyond capacity for deliberation, by a wrong suddenly inflicted, more grievous than insulting language. The law regards human life as too precious, too sacred, to be taken away for light or trivial causes. The cherished instinct of self-preservation, or the preservation of another’s life, this, and this alone, amounts to legal justification. Beason dethroned by anger — deliberation repelled — and this suddenly provoked by violence to the slayer, or to his parent, wife, or child — this, nothing less, mitigates homicide to manslaughter. “ Thou shalt not kill,” and “ vengeance is mine,” is the language of the author of our religion.
The confession of the defendant was given in evidence against him. In that confession, as testified to, the defendant said his “ dog barked, and about the same time a rock struck the door ” of his house. Upon this statement of fact, the inquiry naturally arises, was the rock thrown at the dog, or at the house ? The record does not inform us whether Alsobrooks was outside of the fence, or within the enclosure. We suppose he was within. If within, and if the dog was fierce and inclined to bite, there is nothing more natural than that he should seek to protect himself, by driving or frightening the dog away; and the fierceness or severity of the dog, if such was his temper, would naturally call for more vigorous defense against his assault. We think the fierceness of the dog should, and would, be taken into account by the defendant, in determining whether a rock, or rock's thrown, were intended as an assault upon his domicile, or as a defense against the threatened attack of his dog. The testimony leaves us in doubt, whether Alsobrooks, the slain, was alone, or whether others were with him. If alone, and menaced by a fierce dog, and, in this condition, the circumstances indicated that he was only defending himself against the dog, the defendant’s excuse for resorting to the use of a deadly weapon comes with greatly impaired force. In the *234doubt and mystery wbiob bang over tbe transaction, we can not say tbat tbe temper and fierceness of tbe dog presented an immaterial inquiry.
3. We do not consider tbe question before us as properly one of general character. General character is predicable of accountable moral intelligences. Instincts, babits, tendencies, natural inclinations, are tbe attributes of tbe brute. Tbat a dog is fierce, or inclined to bite, is a fact susceptible of direct proof; and sucb fact can be known, only by observing bis conduct in similar conditions. To prove sucb disposition, it is not necessary tbat it should have become notorious, or generally understood in tbe neighborhood. What tbe witness testified, was simply tbe affirmation of a fact, based on bis own observation and knowledge; and we think tbe Circuit Court did not err in allowing it to go to tbe jury.
4. Tbe charges given correctly define tbe crime of murder, and malice as an ingredient thereof. They also correctly declare tbe general doctrine of self-defense. Tbe principles •they enunciate are substantially copied from tbe language of this court in several well-considered opinions. — See Oliver v. The State, 17 Ala. 287; Carroll v. The State, 23 Ala. 28. The same doctrine is asserted, in substantially tbe same language, in tbe text-books. — Wharton’s Amer. Cr. Law, §§ 1019, 1020; 1 Bish. Cr. Law, 3d ed., § 636. It is contended, however, tbat tbe language of tbe charge numbered 8 is too restricted, in this, that it excludes from tbe consideration of tbe jury tbe weil-defined right to take life in defense of one’s wife, child, <fcc., on tbe same conditions as those which justify a resort to this extreme measure in defense of one’s self. Tbe language of tbe charge is, “ Tbe law does not justify tbe taking of fife, unless the circumstances are sucb as to create in tbe mind of tbe slayer tbe reasonable belief tbat an imperious necessity then exists to take life, to prevent tbe taking of tbe life of, or great bodily barm to tbe slayer.”
Tbe language of this court, in Carroll v. The State, is, “If be” [tbe prisoner] “kills when there is not a reasonable ground of apprehension of immediate danger to bis person or property, it is manslaughter; and if clone with malice, express or implied, it is then murder.” WhaetoN, in bis excellent treatise on Criminal Law, § 1014, says: “ It is not to tbe protection of self tbat tbe law of self-defense is confined. With tbe same limitations as those above given, master and servant, parent and child, husband and wife, killing an assailant in tbe necessary defense of each other respectively, are excused; tbe act of tbe relation assisting being construed tbe same as tbe act of tbe party himself.” It will thus be seen tbat tbe right to defend one’s wife, child, &c., is but a *235species of self-defense. If there were any thing in this record which tended to show that the wife of the prisoner was assaulted, or exposed to any separate or peculiar peril, independent of, or greater than the alleged danger to which the prisoner was himself exposed, we might feel it our duty to hold, that the charge given denied to the defendant one legitimate ground of defense or extenuation. But there is no such testimony. The bill of exceptions recites that it contains all the evidence. We can not suppose there was any thing in the case, which made it the duty of the court to explain to the jury that phase of the doctrine of self-defense which takes in the wife, child, &c. Sufficient for this trial to state the general principle, without embarrassing the jury by the presentation of exceptional principles of law, which the testimony did not call into exercise. A charge, which correctly deciares the law applicable to every hypothesis of fact justified by the evidence, is not only free from error, but is greatly preferable to one which goes beyond the evidence, and deals in abstractions. There was no error in the charges given.
We do not think the testimony in the cause authorized the giving of the charge asked, even if that charge be free from error. The testimony does not tend to bring the case within the act of December 26th, 1868 (Pamph. Acts, 445), even if all the provisions of that act be constitutional. _ It may admit of doubt, whether the clause of the third section of said act, which provides for persons acting “without disguise,” is sufficiently expressed in the caption of the act to bring it within the requirement of the second section, fourth article, of the constitution of 1868. We deem it unnecessary, however, to decide this, as we do not think the testimony tended, in the slightest degree, to show that the deceased, or any one with him, had begun “to demolish, pulldown, set fire to, or destroy” any “building used for private or public use.” The charge was abstract, and was rightly refused for that reason, if for no other.
Judgment of the Circuit Court affirmed.